DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2020 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 7-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 4 recites the limitation “a heat spreader disposed along sides of the plurality of die and over the portion of the top surface of the bottom die to extend beyond a first side of the sides of the bottom die in the second direction … and further to extend beyond a second side of the sides of the bottom die in the second direction” (emphasis added) in the 8th to 12th lines of the claim, which lacks the full support of the original disclosure.  Claim 4 recites in the 5th line of the claim: “a portion of the bottom die extends beyond the plurality of die in a second direction”, where “a second direction” corresponds to direction A in Fig. 2. Fig. 2 also shows that a heat spreader (e.g. the top 208) disposed along sides of the plurality of die 206 and over the portion of the top surface of the bottom die 212 to extend beyond a first side (e.g. the left side) of the sides of the bottom die 204 in a B direction perpendicular to the second direction A and further to extend beyond a second side (e.g. the right side) of the sides of the bottom die 204 in a B direction perpendicular to the second direction A, which is different from what is claimed.
Claim 7 recites the limitation “wherein a first side of the sides of the bottom die is aligned with a corresponding first side of the sides of the plurality of die in the second direction, and wherein a second side of the sides of the bottom die extends beyond a corresponding second side of the sides the plurality of die in the second direction” in the 6th to 9th lines of the claim (emphasis added), which lacks the full support of the original disclosure.  Claim 7 recites in the 2nd and 3rd lines of the claim: “a plurality of die stacked in a first direction and having sides extending in the first direction”, where “a first direction” corresponds to the vertical direction in Fig. 3D.  Claim 7 also recites in the 5th line of the claim: “a second direction perpendicular to the first direction”.  Fig. 3D shows that a first side (the right side) of the sides of the bottom die 304 the first direction, i.e. the vertical direction, and wherein a second side (the right side) of the sides of the bottom die 304 extends beyond a corresponding second side (the right side) of the sides the plurality of die 306 in the first direction, which is different from what is claimed.
Claim 10 recites the limitation “wherein a first side of the sides of the first die and a corresponding first side of the plurality of second die are aligned to each other horizontally, and wherein a second side of the sides of the first die extends beyond a corresponding second side of the plurality of second die horizontally” (emphasis added) in the 6th to 9th lines of the claim, which lacks the full support of the original disclosure.  Claim 10 recites in the 3rd and 4th lines of the claim: “the first die including a top and sides extending from the top perpendicularly”. Fig. 3D shows that a first side (the right side) of the sides of the first die 304 and a corresponding first side (the right side) of the plurality of second die 306 are aligned to each other vertically, and wherein a second side of the sides of the first die extends beyond a corresponding second side of the plurality of second die vertically, which is different from what is claimed.
Claims 5 and 8 are rejected because they depend on the rejected claims 4 and 7.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10 and 16-18
Claim 1 recites the limitation “one or more wires each having a first end and a second end each bonded to the top side of the substrate” in the 14th and 15th line of the claim, it is unclear which objects the term “each” refers to.  It is recommended to replace the limitation with “one or more wires, each of the one or more wires having a first end and a second end, and each of the first end and the second end bonded to the top side of the substrate”.
Claim 1 recites the limitation “one or more wires each having a first end and a second end each bonded to the top side of the substrate” in the last two lines of the claim, it is unclear which objects the term “each” refers to.  It is recommended to replace the limitation with “one or more wires, each of the one or more wires having a first end and a second end, and each of the first end and the second end bonded to the top side of the substrate”.  
Claim 2 recites the limitation “having a first end and a second end each extending” in the second last line of the claim, it is unclear which objects the term “each” refers to.  It is recommended to replace the limitation with “having a first end and a second end, each of the first end and the second end extending”.
Claim 4 recites the limitation “a heat spreader disposed along sides of the plurality of die and over the portion of the top surface of the bottom die to extend beyond a first side of the sides of the bottom die in the second direction … and further to extend beyond a second side of the sides of the bottom die in the second direction” (emphasis added) in the 8th to 12th lines of the claim, which is inconsistent with the original disclosure.  Claim 4 recites in the 5th line of the claim: “a portion of the bottom die extends beyond the plurality of die in a second direction”, where “a second direction” corresponds to direction A in Fig. 2. Fig. 2 also shows that a heat spreader (e.g. the top 208) disposed along sides of the plurality of die 206 and over the portion of the top surface of the bottom die 212 to extend beyond a first side (e.g. the left side) of the sides the second direction A and further to extend beyond a second side (e.g. the right side) of the sides of the bottom die 204 in a B direction perpendicular to the second direction A.  The inconsistency renders the claim indefinite.
Claim 7 recites the limitation “wherein a first side of the sides of the bottom die is aligned with a corresponding first side of the sides of the plurality of die in the second direction, and wherein a second side of the sides of the bottom die extends beyond a corresponding second side of the sides the plurality of die in the second direction” in the 6th to 9th lines of the claim (emphasis added), which is inconsistent with the original disclosure.  Claim 7 recites in the 2nd and 3rd lines of the claim: “a plurality of die stacked in a first direction and having sides extending in the first direction”, where “a first direction” corresponds to the vertical direction in Fig. 3D.  Claim 7 also recites in the 5th line of the claim: “a second direction perpendicular to the first direction”.  Fig. 3D shows that a first side (the right side) of the sides of the bottom die 304 is aligned with a corresponding first side (the right side) of the sides of the plurality of die 306 in the first direction, i.e. the vertical direction, and wherein a second side (the right side) of the sides of the bottom die 304 extends beyond a corresponding second side (the right side) of the sides the plurality of die 306 in the first direction.  The inconsistency renders the claim indefinite.
Claim 10 recites the limitation “wherein a first side of the sides of the first die and a corresponding first side of the plurality of second die are aligned to each other horizontally, and wherein a second side of the sides of the first die extends beyond a corresponding second side of the plurality of second die horizontally” (emphasis added) in the 6th to 9th lines of the claim, which is inconsistent with the original disclosure.  Claim 10 recites in the 3rd and 4th lines of the vertically, and wherein a second side of the sides of the first die extends beyond a corresponding second side of the plurality of second die vertically.  The inconsistency renders the claim indefinite.
Claim 16 recites the limitation “a first plurality of layers of wire and a second plurality of layers of wire, each disposed” in the 11th and 12th lines of the claim, it is unclear which objects the term “each” refers to.  It is recommended to replace the limitation with “a first plurality of layers of wire and a second plurality of layers of wire, each of the first plurality of layers of wire and the second plurality of layers of wire disposed”.
Claims 17 recites the limitation “a substrate” in the last line of the claim.  It is unclear whether it is the same as the limitation “a substrate” recited in the first line of the claim.
Claims 3, 5, 8 and 18 are rejected because they depend on the rejected claims 1, 4, 7 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadhavkar et al. (US 2016/0013173) in view of Son (US 2011/0304036).
Regarding claim 16, Vadhavkar et al. teach an apparatus (semiconductor die assemblies; [0001]), comprising: a plurality of first die (120; Fig. 1, [0021]) arranged in a stack in a first direction (vertical direction in Fig. 1); a second die (110; Fig. 1, [0021]) coupled to the plurality of first die (120), wherein the second die (110) includes: a top surface (the top surface of 110) having first and second portions (left and right end portions of the top surface of 110 in Fig. 1) extending beyond the plurality of first die (120) so that the first and second portions (left and right end portions of the top surface of 110 in Fig. 1) are not overlapped with the plurality of first die (120) in the first direction (vertical direction in Fig. 1); first and second sides (left and right vertical side surfaces of 110 in Fig. 1) extending from the first and second portions of the top surface (left and right end portions of the top surface of 110) in the first direction (vertical direction in Fig. 1); and third and fourth sides (front and back vertical side surfaces of 110 in Fig. 1, i.e. bottom and top side lines of 110 in Fig. 2) extending from the top surface (the top surface 
Vadhavkar et al. do not teach a first plurality of layers of wire and a second plurality of layers of wire, each disposed along the third and fourth sides of the second die and along the respective edges of the plurality of first die; and a third plurality of layers of wire and a fourth plurality of layers of wire formed over the first and second portions of the top surface of the second die, respectively, and disposed along the first and second sides of the second die.
In the same field of endeavor of semiconductor manufacturing, Son teaches a first plurality of layers of wire (the left portion of 210; Fig. 7, [0045]) and a second plurality of layers of wire (the right portion of 210; Fig. 7, [0045]), each disposed along (parallel to) the third and fourth sides of the second die (front and back vertical side surfaces of 100 in Fig. 7; [0044]) and along the respective edges of the plurality of first die (300s; Fig. 7, [0044]); and a third plurality of layers of wire (the left portion of 210; Fig. 7, [0045]) and a fourth plurality of layers of wire (the right portion of 210; Fig. 7, [0045]) formed over the first and second portions of the top surface of the second die (left and right end portions of the top surface of 100 in Fig. 7, [0044]), respectively, and disposed along (parallel to) the first and second sides of the second die (left and right vertical side surfaces of 100 in Fig. 7; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Vadhavkar et al. and Son and to use the heat dissipation member 200 of Son including the wires 210 ([0045]), as the thermal transfer structure of Vadhavkar et al. ([0021]), because the heat dissipation member 200 of Son including the wires 210 can improve the heat dissipation and the operation characteristics of the semiconductor package as taught by Son ([0040]). 
Regarding claim 17, Vadhavkar et al. teach the apparatus of claim 16 further comprising a substrate (102; Fig. 1, [0021]) bonded to a bottom surface of the second die (110; Fig. 1, [0021]), wherein the second die (110) is formed on a substrate (102; Fig. 1, [0021]).
Vadhavkar et al. do not teach the first and second pluralities of layers of wire and portions of the third and fourth pluralities of layers of wire are formed on a substrate.
In the same field of endeavor of semiconductor manufacturing, Son teaches the first and second pluralities of layers of wire (the left and right portions of 210 in Fig. 7) and portions of the third and fourth pluralities of layers of wire (the left and right portions of 210 in Fig. 7) are formed on a substrate (150; Fig. 7, [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Vadhavkar et al. and Son and to use the heat dissipation member 200 of Son including the wires 210 ([0045]), as the thermal transfer structure of Vadhavkar et al. ([0021]), because the heat dissipation member 200 of Son including the wires 210 can improve the heat dissipation and the operation characteristics of the semiconductor package as taught by Son ([0040]). 
Regarding claim 18, Vadhavkar et al. teach the apparatus of claim 17, wherein the substrate (102; Fig. 1, [0021]).
Vadhavkar et al. do not teach wherein ends of the first and second pluralities of layers of wire and ends of the third and fourth pluralities of layers of wire are bonded to the substrate
In the same field of endeavor of semiconductor manufacturing, Son teaches wherein ends of the first and second pluralities of layers of wire (the left and right portions of 210 in Fig. 7) and ends of the third and fourth pluralities of layers of wire (the left and right portions of 210 in Fig. 7) are bonded to the substrate (150, bonded through 220/100/110; see Fig. 7).
. 

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 7, 10 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vindasius et al. (US 2005/0230802) teach a stack of dies with the bottom die having a bigger footprint.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/11/2021